Citation Nr: 0003779	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-41 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a left wrist injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
July 1945 and from October 1950 to November 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied reopening the veteran's claim 
for service connection for a left wrist injury.

Additional evidence has been submitted directly to the Board 
and the veteran via his representative has waived initial 
review of the additional information by the RO.


FINDING OF FACT

The evidence received since the veteran's claim was denied by 
the Board in October 1979 does not bear directly and 
substantially upon the issue at hand, or provide a more 
complete picture of the circumstances surrounding the origin 
of the veteran's left wrist injury and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1979 Board decision, 
wherein the Board denied reopening the claim of entitlement 
to service connection for residuals of a fracture to the left 
wrist, is not new and material, the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7103, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In November 1950, the veteran filed an informal claim for 
service connection for a left wrist condition.  His claim was 
denied in a rating action of May 1951 on the basis that a 
left wrist condition was not shown in service.  The denial 
was confirmed and continued by subsequent rating action in 
March 1952.  The Board further upheld the denial of the 
veteran's claim in a June 1952 decision.

In May 1978 the veteran requested that his claim for service 
connection for a left arm disability with involvement of the 
shoulder, hand and wrist be reopened.  In August 1978 the RO 
denied the veteran's claim because the evidence of record did 
not show a left arm condition.  The Board in an October 1979 
decision upheld denial of service connection for residuals of 
a fracture of the left wrist.

Evidence submitted in support of the veteran's claim prior to 
the October 1979 Board decision consists of service medical 
records, VA examination of September 1945, VA examination and 
x-ray report of April 1951, VA examination of March 1952 and 
May 1978, personal hearings of February 1952 and December 
1978, x-ray report of October 1977, the statement of J.R.A. 
dated in July 1951 and the statement of J.A.S. dated in May 
1978.

Further description of this evidence reveals that the service 
medical records include a pre-enlistment examination, which 
makes no reference to an injured left wrist.  An essentially 
illegible entry of October 1940 appears to refer to a bruise 
of the left hand.  The discharge examination report of July 
1945 shows that the veteran had a shrapnel wound of the left 
hand.  No musculoskeletal defects were noted on the discharge 
examination; and, despite the notation of the shrapnel wound 
of the left hand, no skin abnormalities were found.  

On VA examination in September 1945 the veteran provided a 
history of a shrapnel wound to the left middle finger.  The 
VA disability examination in April 1951 indicates that the 
veteran had complaints of left wrist pain.  X-ray revealed an 
old ununited fracture with pseudoarthrosis of the carpal 
articulation.  Upon VA examination in May 1952 he was 
diagnosed with residuals of tenosynovitis of the left wrist 
with limitation of extension.  October 1977 x-ray of the left 
wrist showed post-traumatic degenerative changes and evidence 
of previous navicular bone fracture.  In the May 1978 VA 
examination x-rays revealed evidence of advanced arthritic 
change in the left wrist and of an old fracture across the 
left carpal navicular bone.  The examiner noted that the 
changes appeared old and degenerative and probably were 
posttraumatic in origin.

At his personal hearings held in February 1952 (2/52) and 
December 1978 (12/78) the veteran related, in pertinent part, 
that in 1943 he was caught in an attack in North Africa.  
During the attack the 3rd and 4th finger of his left hand was 
injured.  Hearing Transcript (Tr.,) 2/52, pp. 2-3.  He also 
stated that he was involved in a jeep accident while at Fort 
Devens in April 1941 in which he was rendered unconscious.  
Tr., 12/78, pp. 1-2.  He testified that he woke up with a 
sling on his arm and a sprained ankle as well as bruises on 
his hip and leg.  Tr., 12/78, p. 2.  He stated that his arm 
always felt like it was sprained and that in 1949 when he 
took his first police promotion examination it was discovered 
that there was something wrong with the left wrist.  Tr., 
12/78, p. 2.  He stated that the affidavit from J.A.S., the 
driver of the jeep, established a left wrist injury.  Tr., 
12/78, p. 5.  He testified that following the jeep accident 
he wore an ace bandage and a sling to support his arm for 
approximately three or four weeks.  Tr., 12/78, p. 6.  He 
indicated that the left arm had been affected with shock and 
pain going from the wrist up.  He also testified, in effect, 
that he had no residuals from the shrapnel wound on the left 
hand.  Tr., 12/78, p. 8.

The statement of J.R.A., a retired major, reveals that he was 
informed by the veteran's outfit that the veteran's arm was 
infected due to a wound he had received on his hand and arm a 
few day earlier.  The notarized statement from J.A.S. 
revealed that the veteran complained of pain in his left 
shoulder and arm after being involved in a jeep accident, 
which occurred in April 1941.  J.A.S. was driver of the jeep 
at that time.

Since the October 1979 Board decision the veteran has 
resubmitted, inter alia, a portion of his service medical 
records, the x-ray report of April 1951, the October 1977 x-
ray report, the July 1951 statement of J.R.A., copy of the 
transcript of the February 1952 personal hearing, the May 
1978 statement of J.A.S. and VA examination report of May 
1978.  This evidence is duplicative of evidence already of 
record.

In addition, he submitted evidence that was not of record 
prior to October 1979 which includes the statement of J.P.W. 
dated in June 1950, a July 1982 memorandum from the chief of 
the Military Awards Branch regarding award of the Purple 
Heart, a statement dated in February 1994 in support of 
reopening his claim for service connection for a left wrist 
condition and a Memorandum for the Record and in Support of 
Claim dated in October 1994.  He also proffered testimony at 
a personal hearing held in April 1995.  

The veteran also submitted medical and other information 
unrelated to his claim for service connection for residuals 
of a left wrist injury, including a VA compensation 
examination of the joints conducted in August 1998 that 
provides no evaluation of the left wrist, hand or arm.

Further description of this evidence, in pertinent part, 
shows that the veteran was awarded the Purple Heart for 
wounds he received in January 1943.  Moreover, it was noted 
in the document that the veteran's records fail to contain 
any information showing that he was wounded in action in 
December 1942.  It further noted that there are no army 
medical records of treatment that the veteran received for 
any such wounds.

The statement of J.P.W. reveals that the veteran was 
discharged from a hospital in North Africa.  The veteran and 
J.P.W. were assigned to the same outfit.  

In the February 1994 statement in support of reopening his 
claim, the veteran stated that he found out that his wrist 
was broken in 1951.  He further stated that his wrist pain 
showed up when he was climbing ropes and when he lost power 
on a gripping machine while taking a physical examination for 
a law enforcement position in 1945-1946.  He reiterated the 
in-service incidents that affected his hands and arms.  He 
also stated that as he got older, his wrist condition got 
worse, especially in cold and damp weather.  He stated that 
when he had trouble with his wrist at work, the department 
doctor prescribed pain pills.

At his personal hearing in April 1995 the veteran testified 
that the Purple Heart he received in 1943 was for injury to 
his leg and not his left wrist condition.  Tr., p. 4.  He 
stated that the fracture of his left wrist was not confirmed 
by x-ray while in service.  Tr., pp. 4-5.  He further stated 
that his left wrist was first x-rayed in 1951.  Tr., p. 6.  
He also stated that he had no other injury to his wrist 
following service.  Tr., p. 7.  He testified that he became a 
policeman in January 1946 and on physical examination, he had 
a problem with his left hand on a machine where you pull 
power.  Tr., p. 7.  He further testified that he is taking 
pain medication for his wrist.  He stated that he knows his 
wrist was broken in-service but does not know when it 
occurred.  Tr., p. 9.  He further stated that he believes the 
injury to his wrist occurred in 1941 because after the 
accident in Fort Deven an Ace bandage was put on his arm and 
he was told to keep it in a sling.  Tr., p. 10.


Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The decision of the Board is final.  Except as provided in 
38 U.S.C.A. § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7103, 7104 (West 1991).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) the Court 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if the Board determines that new and material 
evidence has been presented under 38 C.F.R. §3.156(a), the 
claim is reopened, and it must next be determined whether the 
veteran's claim, as then reopened, is well-grounded, pursuant 
to 38 U.S.C.A. § 5107(a), in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence.  See Elkins, supra, at 218-219.  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The veteran seeks to reopen his claim of service connection 
for residuals of a left wrist injury which the Board denied 
in an October 1979 decision.  Thereafter the RO received 
additional evidence in support of the veteran's claim.  The 
Board will proceed with a determination of whether the 
evidence received subsequent to the final disallowance is new 
and material.

In the instant case, a portion of the evidence that the 
veteran submitted since the final disallowance in October 
1979 is evidence that was previously of record.  Pursuant to 
38 C.F.R. § 3.156(a), Smith, supra and Evans, supra this 
evidence is not new but merely redundant and cumulative of 
evidence already in the record.  Therefore, such evidence may 
not be considered in a determination of whether to reopen the 
veteran's claim based on the submission of new and material 
evidence.

The veteran has, however, submitted additional evidence that 
is not duplicative or cumulative of evidence previously 
submitted and therefore such evidence is new.  Id.  Although 
this evidence is considered as new evidence, it is not 
material because it fails to provide a more complete picture 
of the circumstances surrounding the origin of the veteran's 
left wrist injury.  See Hodge, supra.  

The memorandum regarding the award of the Purple Heart 
indicates that there is no information of record showing that 
the veteran was wounded in December 1942, which is one of the 
periods the veteran alleges he sustained an injury to his 
left wrist, hand or arm.  J.P.W.'s statement does not provide 
information relative to a left wrist injury.

Moreover, the statement by the veteran in February 1994 
provides information concerning the symptoms and limitations 
he has experienced due to his claimed left wrist disability.  
This evidence, as well as evidence regarding the Purple Heart 
and J.P.W.'s statement, does not bear directly and 
substantially upon the issue of the reopening of the 
veteran's claim for service connection for residuals of a 
left wrist condition.  That is, it does not tend to show that 
a left wrist injury was incurred in service or that there was 
an increase in disability during service.  Additionally, to 
the extent that the February 1994 statement attributes a left 
wrist disability to injury in service, it is repetitious and 
cumulative of the veteran's testimony in 1952 and 1978, 
testimony previously considered by the Board.  Thus, as 
indicated above, it does not provide a more complete picture 
of the circumstances surrounding the origin of the veteran's 
left wrist condition.

The veteran testified at his personal hearing in April 1995 
that he did not receive a Purple Heart for injuries allegedly 
sustained to his left wrist.  He stated that a fracture to 
his left wrist was not confirmed in service.  He also 
testified that he takes pain medication for his left wrist.  
This evidence is new, as noted above, but it does not bear 
directly and substantially upon the issue at hand.  It does 
not tend to show that the veteran currently has a left wrist 
disability linked to service.  Again, to the extent that his 
testimony attributes a left wrist disability to injury in 
service, it is repetitious and cumulative of his testimony in 
1952 and 1978, testimony previously considered by the Board.  

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for residuals of a left wrist injury, the Board observes that 
since the denial by the Board of the claim in October 1979, 
no new and material evidence has been submitted, which bears 
directly and substantially upon the issue at hand or provides 
a more complete picture of the circumstances surrounding the 
origin of the veteran's claimed left wrist injury.  Thus, the 
Board must conclude that the veteran has not submitted new 
and material evidence to reopen his claim for service 
connection for residuals of a left wrist injury.  38 C.F.R. 
§ 3.156 (1999).  

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a left wrist injury, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist injury, the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

